DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Iglesias (Reg. #70,659) on 3/31/2021.
Please amend claims 1, 4-10, 14, 15 as follows:

1.	(Currently Amended) A method, comprising:	sending, by a first terminal to a second terminal, third information, wherein the third information requests to obtain information about a second resource to be used by the second terminal for uplink data transmission to a base station;	determining, by the first terminal based on the second resource, a first resource to be used by the first terminal for uplink data tansmission, wherein the first resource is only a part of the second resource;	sending, by the first terminal, first information to the second terminal, wherein the first information instructs the second terminal to stop using [[a]] the first resource to send uplink data; and	sending, by the first terminal, uplink data using the first resource; and	wherein the first terminal is an ultra-reliable and low-latency communications (URLLC) service terminal, and the second terminal is an enhanced mobile broadband (eMBB) service terminal.

Claims 4-5	(Cancelled)

6.	(Currently Amended) A method, comprising:	establishing, by a second terminal, a sidelink connection with a first terminal;	receiving, by the second terminal, third information from the first terminal, wherein the third information requests to obtain information about a second resource used by the second terminal for uplink data transmission to a base station;	receiving, by the second terminal, first information from the first terminal using the sidelink connection, wherein the first information instructs the second terminal to stop using a first resource to send uplink data, the first resource is to be used by the first terminal for uplink data transmission, and the first resource is only a part of the second resource; and	stopping, by the second terminal, using the first resource to send the uplink data; and	wherein the first terminal is an ultra-reliable and low-latency communications (URLLC) service terminal, and the second terminal is an enhanced mobile broadband (eMBB) service terminal.
7.	(Currently Amended) The method according to claim 6, wherein before receiving, by the second terminal, the first information from the first terminal, the method further comprises:	sending, by the second terminal, second information to the first terminal, wherein the second information comprises information about [[a]] the second resource used by the second terminal for uplink data transmission to [[a]] the base station.



10.	(Currently Amended) An apparatus, comprising:	a processor; and	a non-transitory computer readable medium storing a program to be executed by the processor, the program including instructions for:		establishing a sidelink connection to a second terminal;		sending, to the second terminal, third information, wherein the third information requests to obtain information about a second resource to be used by the second terminal for uplink data transmission to a base station;		determining, based on the second resource, a first resource to be used for uplink data transmission, wherein the first resource is only a part of the second resource;		determining first information, wherein the first information instructs the second terminal to stop using [[a]] the first resource to send uplink data;		sending the first information to the second terminal using the sidelink connection; and 		sending uplink data to the base station using the first resource; and	wherein the apparatus is an ultra-reliable and low-latency communications (URLLC) service terminal, and the second terminal is an enhanced mobile broadband (eMBB) service terminal.

Claims 14-15	(Cancelled)

Response to Arguments
Applicant’s arguments filed 12/30/2020, with respect to claims 1, 2, 4-11, 13-17 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-11, 13 have been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-9 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469